IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                  No. 70639-0-1
                     Respondent,
                                                  DIVISION ONE



BAHADAR SINGH                                     UNPUBLISHED OPINION

                     Appellant.                   FILED:       MAY 1 8 2015


        PER CURIAM - Bahadar Singh appeals his convictions for six counts of

unlawful issuance of checks or drafts and one count of conspiracy to commit first

degree theft. He contends his right to a public trial was violated when the court

took peremptory challenges in writing at sidebar and later filed the written

challenges in the record. This contention is controlled by our decision in State v.

Filitaula,   Wn. App.     , 339 P.3d 221 (2014) (exercise of challenges for cause

in writing did not constitute a courtroom closure and not implicate public trial right

where form containing written challenges was filed in court record); see also

State v. Dunn. 180 Wash. App. 570, 575, 321 P.3d 1283 (2014), rev. denied, 181
Wash. 2d 1030, 340 P.3d 228 (2015); State v. Love. 176 Wash. App. 911, 920, 309
P.3d 1209 (2013), rev. granted in part. 181 Wash. 2d 1029, 340 P.3d 228 (2015).

        Affirmed.

                                                                                           rvs           o
        FOR THE COURT:                                                                     c=>     C/)q
                                                                                           en

                                                                                           •3C
                                                                                           35-

                                                                                       -       —
                                                                                                   o^'..,,•
                                                                                                   -Tj
                                                                                       CD
                                                                                                   $ tj r~
                                                                                       3»
                                                                                       re

                                                                                       •   *

                                                                                   _


                                                                                                   r